122 F.3d 1075
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anselmo Bernal HERNANDEZ, Defendant-Appellant.
No. 95-56704.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Anselmo Bernal Hernandez appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his 1993 conviction for narcotics offenses.  Hernandez asserts that he was subjected to double jeopardy because of the administrative forfeiture of $13,280.00 in U.S. currency.  The district court properly ruled that Hernandez's claim is foreclosed by United States v. Ursery, 116 S.Ct. 2135 (1996).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Hernandez's request in his brief for certification of a successive § 2255 motion is denied